Citation Nr: 1528400	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  09-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include recurrent kidney stones.

2.  Entitlement to service connection for a low back disability.





ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was previously before the Board in September 2014, when it was remanded for further development, to include providing the Veteran with VA examinations.  Although VA examinations were provided, additional development is still required and the case must again be remanded to the RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran had active duty military service from October 1981 to August 1984.  The Veteran has stated on his Notice of Disagreement and during his November 2014 VA examination that he had reserve military service from approximately 1985 to 1990.  One of the documents in the Veteran's service treatment records is dated during this time period; however, it does not appear that any attempt has been made to obtain any additional records for this time period.  VA has a duty to obtain relevant records from other government sources when adjudicating a claim.  As these records may contain medical information pertaining to the Veteran's kidney problems and low back pain, every effort should be made to obtain these records.

Further, the Board notes that the September 2014 remand instructed the RO/AMC to obtain records related to the back surgery which the Veteran had indicated was scheduled for April 2009.  Those records are not in the claims file and efforts should be made to obtain them on remand.  Any other development indicated by the contents of all records obtained should also be pursued.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide dates and other pertinent information for his military reserve service, to the best of his ability.  Then request from the appropriate federal records custodian copies of any and all records related to that service for inclusion in the record.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative, if any, should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2.  Obtain all relevant treatment records for the Veteran's claimed disabilities since October 2008, to specifically include any records of back surgery in April 2009.  If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

3.  Undertake any other indicated development suggested by the development ordered above, to include arranging for another examination or opinion if necessary.

4.  The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative, if any, an opportunity to respond.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




